Case 3:20-cv-00085-SMY Document 15 Filed 10/14/20 Page 1 of 8 Page ID #135




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

ANDREW RUIZ, #K89371,                            )
                                                 )
                      Plaintiff,                 )
       vs.                                       )       Case No. 20-00034-SMY
                                                 )
MR. BATALID,                                     )
R. SCOTT THOMPSON,                               )
JOHN R. BALDWIN,                                 )
WEXFORD HEALTH SOURCES, INC,                     )
WARDEN OF PINCKNEYVILLE                          )
CORRECTIONAL CENTER,                             )
                                                 )
                      Defendants.                )

                            MEMORANDUM AND ORDER
YANDLE, District Judge:

       Plaintiff Andrew Ruiz, an inmate of the Illinois Department of Corrections currently

incarcerated at Pinckneyville Correctional Center, filed this action pursuant to 42 U.S.C. § 1983

for alleged deprivations of his constitutional rights. He claims deliberate indifference to serious

medical needs and seeks monetary damages and injunctive relief. (Doc. 1).

       This case is now before the Court for preliminary review of the Complaint under 28 U.S.C.

§ 1915A, which requires the Court to screen prisoner Complaints to filter out nonmeritorious

claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous, malicious,

fails to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b).

                                         The Complaint

       Plaintiff makes the following allegations in his Complaint (Doc. 1): Plaintiff, who is a

paraplegic due to gunshot wounds, arrived at Pinckneyville on July 21, 2015. He has bullets in

his lungs, abdomen, and spine. Absent timely administration of the proper medications and
Case 3:20-cv-00085-SMY Document 15 Filed 10/14/20 Page 2 of 8 Page ID #136




medical care, the bullets cause fever, shakes, stabbing leg pains, and colds that accelerate to

pneumonia within 48 hours. This information is contained in Plaintiff’s medical records. Plaintiff

is required to visit the prison hospital daily for treatment and check-ups for rashes, sores, and

ineffective pain medication. He faces a substantial risk of developing resistance to medications,

contracting diseases, declining health, and untimely death. Plaintiff’s medications and medical

care were not administered in a regular and timely manner at Pinckneyville.

       Plaintiff told Nurse Marsha in the first week of January 2017 that he was having problems

breathing, running a fever, and that his feet were swollen. Her response was that she had, and will

again, tell Dr. Batalid. Plaintiff believes Nurse Marsha reported his condition to Dr. Batalid.

       Plaintiff told Nurse Danniel in January 2018 that he was short of breath, coughing blood,

and his feet were swollen. She stated she would tell Dr. Batalid. Plaintiff believes Nurse Danniel

reported his condition to Dr. Batalid.

       Plaintiff told Nurse Loddy that he was short of breath, coughing blood, running a fever,

that his feet were swollen, and that he needed to see a doctor. She told Plaintiff she would tell the

doctor and instructed him to put in a sick call request for a nurse follow-up visit.

       Plaintiff wrote letters to Scott Thompson and John Baldwin on October 30, 2017 and

January 16, 2018 advising them of his breathing issues, pain in his lungs and back, the sores on

his feet and legs, and that Dr. Batalid was refusing to treat him. He told Thompson that he was

having a hard time breathing and his lungs hurt during a property box check on January 25, 2018,

but Thompson just shrugged his shoulders and walked away. During a property box check on

March 29, 2018, Plaintiff asked his cellmate to call to Baldwin that he had an emergency. Baldwin,

Thompson, and Lt. Wagner came to the cell and he showed them a bloody rag and told them he

was sick, coughing and throwing up blood, and was having difficulty breathing. Baldwin told him



                                                  2
    Case 3:20-cv-00085-SMY Document 15 Filed 10/14/20 Page 3 of 8 Page ID #137




to file a sick call request and walked away. 1

         Plaintiff was having shortness of breath and requested x-rays because it felt like he had

pneumonia. Dr. Batalid denied his request stating, “You write grievances and complaints on me,

now you want a favor from me. You need to think about that next time you are sick. No x-ray.

We are done here.” Plaintiff filed grievances on April 18 and 20, 2018 about Dr. Batalid denying

his request for x-rays and his sick call requests with no responses.

         Plaintiff told Dr. Batalid that his urine was cloudy with a strong odor and that he had

shortness of breath and pain in his lungs. Dr. Batalid replied that all he would do is provide the

same antibiotics for the urine issue that Plaintiff had taken for a month. Dr. Batalid refused to

discuss the shortness of breath and pain in his lungs. Two weeks later Plaintiff was rushed to a

hospital. He went into cardiac arrest and was unresponsive for 10 minutes. He was put on life

support where he remained in a coma for several days. He was diagnosed with a pulmonary

embolism, pneumonia, and an infection in his blood.

         Wexford has a policy of cost cutting measures in providing health care and medical

personal to inmates that results in imminent danger and health problems for the inmates including

Plaintiff. Wexford places profits over inmate care, encourages its employees to avoid costly

treatment by refusing medical treatment and monitoring, and pressures health care providers to

deny or limit medical care. Wexford has a practice of hiring individuals who are either not suitable

to, or under the conditions in which they work become unable to, provide inmates with the

necessary medical care. Wexford fails to adequately supervise its employees and/or fails to

discipline or discharge employees who repeatedly fail to provide inadequate care. Wexford

understaffs Pinckneyville resulting in employees who are too overwhelmed or who become too


1
 Plaintiff also describes this exact scenario as occurring in January 2018 and states Assistant Warden Love was also
present. It is not clear from the Complaint whether there were separate occurrences.

                                                         3
Case 3:20-cv-00085-SMY Document 15 Filed 10/14/20 Page 4 of 8 Page ID #138




callous to the needs of the inmates to provide adequate care. Wexford does not provide adequate

evaluations, monitoring, or treatment for inmates known to have chronic, and in some cases life

threatening, medical conditions. Wexford’s policies and practices allowed Dr. Batalid to retaliate

and deny medical care to Plaintiff.

        Based on the allegations in the Complaint, the Court designates the following claims in this

pro se action:

        Count 1:        Eighth Amendment claim against Dr. Batalid for deliberate
                        indifference to Plaintiff’s serious medical needs.

        Count 2:        First Amendment retaliation claim against Dr. Batalid for denying
                        Plaintiff medical care in response to him filing grievances.

        Count 3:        Eighth Amendment claim against Thompson and Baldwin for
                        deliberate indifference to Plaintiff’s serious medical needs.

        Count 4:        Eighth Amendment claim against Wexford for deliberate
                        indifference to Plaintiff’s serious medical needs based on its policies
                        and practices that resulted in a denial of medical care.
        .
        Count 5:        Fourteenth Amendment due process claim against Defendants.

Any other claim that is mentioned in the Complaint but not addressed in this Order should be

considered dismissed without prejudice as inadequately pled under the Twombly pleading

standard. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a

claim upon which relief can be granted if it does not plead “enough facts to state a claim that is

plausible on its face.”).

                                      Preliminary Dismissals

        Plaintiff refers to individuals in his statement of claim who are not named as defendants in

the case caption, including Nurse Marsha, Nurse Danniel, Nurse Loddy, Assistant Warden Love,

Lt. Wagner, Counselor Hall, and Counselor Loos. Federal Rule of Civil Procedure 10(a) requires

the names of all parties to be included in the case caption. Therefore, any claims intended against

                                                  4
Case 3:20-cv-00085-SMY Document 15 Filed 10/14/20 Page 5 of 8 Page ID #139




the individuals not identified in the case caption are dismissed without prejudice. See Myles v.

United States, 416 F.3d 551, 551–52 (7th Cir. 2005) (holding pro se Complaint failed to state a

claim against individual mentioned in body of Complaint but not specified in the caption).

                                            Discussion

                                        Counts 1, 3, and 4

       An Eighth Amendment claim based on the denial of medical care requires a plaintiff to

show that (1) his medical condition was sufficiently serious, and (2) the defendants acted with

deliberate indifference to his medical needs. Rasho v. Elyea, 856 F.3d 469, 475-76 (7th Cir. 2017).

The allegations in the Complaint are sufficient to proceed on the deliberate indifference claim in

Count 1 against Dr. Batalid and Count 3 against Thompson and Baldwin. Additionally, Plaintiff

has stated a viable claim that he was denied medical care as a result of Wexford policies and

practices in Count 4. See Woodward v. Corr. Med. Serv. of Ill., Inc., 368 F.3d 917, 927 (7th Cir.

2004) (corporation can be held liable for deliberate indifference if it had a policy or practice that

caused the violation). However, the doctrine of respondeat superior does not apply to § 1983

actions. Thus, Plaintiff fails to state a respondeat superior claim against Wexford based on the

acts/omissions of its employees.

                                              Count 2

       Prison officials may not retaliate against inmates for filing grievances, exercising First

Amendment rights, or otherwise complaining about their conditions of confinement. See, e.g.,

Gomez v. Randle, 680 F.3d 859, 866 (7th Cir. 2012). To state a retaliation claim, a plaintiff must

allege that “(1) he engaged in activity protected by the First Amendment; (2) he suffered a

deprivation likely to deter such activity; and (3) the First Amendment activity was at least a

motivating factor in the decision to impose the deprivation.” Hawkins v. Mitchell, 756 F.3d 983,



                                                 5
Case 3:20-cv-00085-SMY Document 15 Filed 10/14/20 Page 6 of 8 Page ID #140




996 (7th Cir. 2014). Plaintiff’s allegations are sufficient to proceed on a retaliation claim against

Dr. Batalid.

                                              Count 5

        Plaintiff alleges Defendants violated the Fourteenth Amendment right to due process by

failing to follow written protocols, rules, and regulations for the treatment of inmates with serious

medical needs. Because Plaintiff’s claim that he was denied medical treatment specifically

implicates the protections afforded by the Eighth Amendment, there is no occasion to invoke the

limited protections of due process. Albright v. Oliver, 510 U.S. 266, 273 (1994) ( “Where a

particular Amendment provides an explicit textual source of constitutional protection against a

particular sort of government behavior, that Amendment, not the more generalized notion of

substantive due process, must be the guide for analyzing such a claim.”) (plurality opinion of

Rehnquist, C.J.) (internal quotations omitted).      Moreover, § 1983 “protects plaintiffs from

constitutional violations, not violations of state laws or ... departmental regulations and police

practices.” Scott v. Edinburg, 346 F.3d 752, 760 (7th Cir.2003); see also Ashley v. Snyder, 739

N.E.2d 897, 902 (Ill.App.Ct. 2000) (prison regulations were “never intended to confer rights on

inmates or serve as a basis for constitutional claims”). Accordingly, Count 5 will be dismissed for

failure to state a claim.

                                         Injunctive Relief

        Plaintiff’s Complaint includes a request for injunctive relief. Accordingly, the Warden of

Pinckneyville Correctional Center, in his/her official capacity, will be added to the docket with

regard to the request for injunctive relief. See Gonzales v. Feinerman, 663 F.3d 311, 315 (7th Cir.

2011) (holding warden is proper defendant for injunctive relief claim as he would be responsible

for ensuring that any injunctive relief would be carried out).



                                                 6
Case 3:20-cv-00085-SMY Document 15 Filed 10/14/20 Page 7 of 8 Page ID #141




                                             Disposition

       The Complaint states colorable claims in Counts 1 and 2 against Dr. Batalid, Count 3

against R. Scott Thompson and John R. Baldwin, and Count 4 against Wexford Health Sources,

Inc. Count 5 is DISMISSED without prejudice. The Clerk of Court is DIRECTED to ADD the

Warden of Pinckneyville Correctional Center, in his or her official capacity, to the docket for

purposes of Plaintiff’s claim for injunctive relief.

       The Clerk of Court shall prepare for Dr. Batalid, Thompson, Baldwin, Wexford, and the

Warden of Pinckneyville Correctional Center (official capacity only): (1) Form 5 (Notice of a

Lawsuit and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of

Summons). The Clerk is DIRECTED to mail these forms, a copy of the Complaint, and this

Memorandum and Order to Defendant’s place of employment as identified by Plaintiff. If a

Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within

30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal

service on the Defendant, and the Court will require the Defendant to pay the full costs of formal

service, to the extent authorized by the Federal Rules of Civil Procedure.

       If a Defendant cannot be found at the work address provided by Plaintiff, the employer

shall furnish the Clerk with the Defendant’s current work address, or, if not known, the

Defendant’s last-known address. This information shall be used only for sending the forms as

directed above or for formally effecting service. Any documentation of the address shall be

retained only by the Clerk and shall not be maintained in the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants need only respond to the issues stated in this Merit



                                                   7
Case 3:20-cv-00085-SMY Document 15 Filed 10/14/20 Page 8 of 8 Page ID #142




Review Order.

       Plaintiff is ADVISED that if judgment is rendered against him and the judgment includes

the payment of costs under 28 U.S.C. §1915, he will be required to pay the full amount of the

costs, regardless of whether his application to proceed in forma pauperis is granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Plaintiff is further ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       Finally, based on the allegations in the Complaint, the Clerk of Court is DIRECTED to

ENTER the standard qualified protective order pursuant to the Health Insurance Portability and

Accountability Act.

       IT IS SO ORDERED.

       DATED: October 14, 2020                         s/ Staci M. Yandle_____
                                                       STACI M. YANDLE
                                                       United States District Judge


                                          Notice to Plaintiff

        The Court will take the necessary steps to notify the Defendants of your lawsuit and serve
them with a copy of your Complaint. After service has been achieved, Defendants will enter an
appearance and file an Answer to your Complaint. It will likely take at least 60 days from the date
of this Order to receive the Defendants’ Answer, but it is entirely possible that it will take 90 days
or more. When Defendants have filed their Answers, the Court will enter a Scheduling Order
containing important information on deadlines, discovery, and procedures. Plaintiff is advised to
wait until counsel has appeared for Defendants before filing any motions, to give the Defendants
notice and an opportunity to respond to those motions. Motions filed before Defendants’ counsel
has filed an appearance will generally be denied as premature. Plaintiff need not submit any
evidence to the Court at this time, unless specifically directed to do so.
                                                  8
